          Case 8:20-cr-00225-TPB-CPT Document 17 Filed 09/08/20 Page 1 of 1 PageID 43
                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

                                             CLERK'S MINUTES



CASE NO.:           8:20-cr-225-T-60CPT                     DATE:                  September 8, 2020
HONORABLE CHRISTOPHER P. TUITE                              INTERPRETER:           N/A
                                                            LANGUAGE:
UNITED STATES OF AMERICA
                                                            GOVERNMENT COUNSEL
v.                                                          Michael Sinacore, AUSA

TERRANCE LEE HESTER, JR.                                    DEFENSE COUNSEL
                                                            Howard Anderson, AFPD
COURT REPORTER:              Melissa Pierson                DEPUTY CLERK:          Lisa Bingham
TIME: 11:14 a.m. – 12:25 p.m.        TOTAL: 1/11            COURTROOM:             ZOOM


PROCEEDINGS:         BOND HEARING – via ZOOM


This matter has been continued from a hearing held on September 3, 2020 before Judge Sneed.

The Court hears oral argument regarding the parties position as to the defendants proposed release.

The Government notes there is a warrant out of Hillsborough County, however, they are amenable to the
defendant being released on bond if he is ordered with home detention and some sort of monitoring.

Defense requests the defendant live with his grandmother. There are antique firearms in the home, however,
they are locked away. Defense does not object to home detention.

Defendant’s mother (Doris Floyd) sworn and testified.

For the reasons stated on the record, the Court orders the defendant released on the following conditions; report
to PTS as directed, no firearms (all firearms in grandmother’s home must be removed from the home), no drugs,
subject to drug testing, surrender passport, no new travel documents, home incarceration (grandmother’s
home), can only leave home for visits with counsel, medical appointments and court appearances, $25,000
signature bond to be co-signed by grandmother.
